DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 05/04/2022.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Davis, Carl on 6/30/2022.
The application has been amended as follows:
As per claim 9: Remove “first”.
Claim 9: The gaming system for entertaining play as recited in claim 1, further comprising a 
As per claim 10: Remove “second”
10. The gaming system for entertaining play as recited in claim 1, further comprising a 
Allowable Subject Matter
Claims 1-2, 4-15, 23, and 25-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention a gaming system comprising a win symbol randomly occurring during play of the game the win symbol displayed in a matrix on the display wherein the win symbol comprises a displayed value.  Further a winning notice field having a plurality of value devices representative of the win value and overlying at least a portion of the win symbol in the matrix, said number of value devices representative of the win value, wherein the number of value devices displayed ranges from a first number of value devices for a first win value to a second number of value devices for a second win value, said second number greater than the first number and said second win value greater than said first win value, said winning notice field comprising: an opaque field having a perimeter defining a first area whereby the win value is at least partially legible and said opaque field operative to expand outwardly while fading from display to define a transparent passageway for viewing a portion of the win symbol therethrough until the opaque field disappears from the display as the win value thereby becomes legible.  Further the plurality of value devices configured for being movable from the win symbol to a winnings accumulator and the plurality of value devices further configured to fade from the display upon entering the display of the winning accumulator.  The closest prior art of record, Jaffe (US Pub. No. 2009/0075717 A1) teaches a gaming device comprising a matrix of symbol including a win symbol wherein the win symbol is enlarged over the display of symbols and made transparent allowing a player to see through.  Further including a win indicator comprising bills which are animated over the display of symbols and wherein one win indicator is moved down to a separate win accumulator.  However, Jaffe and the other prior art of record, lack teaching, making obvious, or anticipating all the features as a combination regarding the dual display of animations which act in the manner described in the claim to present a function on how the win notice field is displayed in combination with the win indicators.  Specifically all the features together is non-obvious over what is present in the prior art.
As per 101 examiner agrees with applicant’s arguments and that a practical application is provided that is more than a mental process via how information is displayed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        6/30/2022